DETAILED ACTION
This Office Action is in response to the application 16/821,497 filed on March 17th, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/17/2020, 03/18/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goss et al. (Goss), U.S. Patent Number 8,108,641.
Regarding claim 1; Goss discloses a method for protecting the confidentiality and integrity of a secure object running on a computer system by protecting the memory pages owned by the secure object, the method comprising:
assigning a secure object an ID (col. 83, lines 34-58; unique chip ID.);
labeling the memory pages owned by a secure object with the ID of the secure object (col. 21, lines 46-48; DRAM pages are labeled pages A, B, C (mapped to physical page 5), D, E, F, G (mapped to physical page 2), H, I, J, K (mapped to physical page 6), and L.);
maintaining an Access Control Monitor (ACM) table for the memory pages on the system (col. 42, lines 34-37; special security produces such as encryption and hierarchically-maintained hashes ensure the integrity of the DRAM Page Tracking Array.);
controlling access to memory pages by monitoring load and store instructions and comparing information in the ACM table with the ID of the software that is executing these instructions (col. 60, lines 53-56; monitoring function to detect authorized characteristics pre-established for that Secure mode entry sequence of instructions and its associated data.); and
limiting access to a memory page to the owner of the memory page (col. 13, lines 20-24; security logic makes secure ROM space inaccessible, makes secure RAM and register space inaccessible and establishes any other appropriate protections to additionally foster security.)
Regarding claim 2; Goss discloses the method of claim 1, wherein maintaining an ACM table comprises: creating an entry in the table when a page is brought into memory from external storage to indicate that the page in memory is owned by the software module that has brought the page into memory (col. 21, lines 31-34; Stack C is swapped into physical page 5 of Secure SRAM, corresponding with the previously-mentioned Page Table Entry 5 for Stack C in the PA2VA.).
Regarding claim 3; Goss discloses the method of claim 1, wherein the page is decrypted after it is brought into memory (col. 57, lines 8-13; decrypts and checks the requested newly-decrypted page PG_SLOT for integrity using an Integrity Pattern (final motif comparison data2) when directed to do so by an Integrity Flag; the Verity variable is accordingly updated depending on whether the verification succeeded or failed.).
Regarding claim 4; Goss discloses the method of claim 3, further comprising, when a memory page is written back into external storage, the page is encrypted before it is written back to storage (col. 57, lines 33-36; SDP External Secure Storage Manager executes a Swap Out process for executing Swap Out in the Secure Swapper.).
Regarding claim 5; Goss discloses the method of claim 3, further comprising, after decryption of a page, measuring the page to ensure the page has not been modified (col. 61, lines 46-48; secure mode entry sequence of instructions and data is detected as a security violation and protective measures follow immediately.).
Regarding claim 6; Goss discloses the method of claim 5, wherein measuring comprises at least one of computation of a checksum of the page or computation of a hash value for the page (col. 82, lines 43-46; operations under control of the SDP Manager check PA Header and Hashes by calculating and comparing the hash relative to pages in Secure Virtual Memory.).
Regarding claim 7; Goss discloses the method of claim 1, further comprising protecting the confidentiality and integrity of a secure object running on a CPU by protecting the CPU state of a secure object when other software such as an operating system, hypervisor or interrupt handler interrupts the execution of a secure object, wherein an Access Control Monitor securely saves the CPU state of the secure object before the interrupting software executes thereby protecting the CPU state of a secure object from other software (col. 85, lines 4-13; each virtual to physical lookup is performed before the start of a DMA operation while calling process is still in context so that virtual to physical lookups are simplified; these lookups result in a physical page list (called an address descriptor or physical descriptor) being created that is utilized later by a DMA secure interrupt handler at each page completion to start the next physical page transfer; the speeds SDP runtime initialization and VMC activation.).
Regarding claim 8; Goss discloses the method of claim 7, wherein when other software such as an operating system, a hypervisor or an interrupt handler resumes execution of a previously interrupted secure object, an Access Control Monitor securely restores the state of the secure object while protecting the state information from other software (col. 85, lines 34-38; the ADB contains a control bit field with a first control bit indicating last ADB block (stop bit ST) and a second control bit (EI) indicating whether this ADB should Enable any Interrupt described in the logical channel registers upon completion or not.)
Regarding claims 10-15; Claims 10-15 are directed to method which have similar scope as claims 1-8. Therefore, claims 10-15 remain un-patentable for the same reasons. 
Regarding claims 16-20; Claims 16-20 are directed to method which have similar scope as claims 1-8. Therefore, claims 16-20 remain un-patentable for the same reasons.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHOI V LE/
Primary Examiner, Art Unit 2436